OFFICE     OF   THE   ATTORNEY     GENERAL     OF   TEXAS

                                 AUSTIN




Xr. John C. Ksrburger
County Attorney, Fayette County
LaGranee, Texts
Dear 9lr:
                       0pln.ionNo. o-1274
                       Re: Is a suatloe'0



        liehave your letter
opinion from this Departme
be he14 by reason of the                            man and a neero who
were killed by the REUW b                            .in the pn80ne0 0r
another white pereon and                            nen who are llvlng.

a4 Justice   or   t
his duty, to ho1
the rollorlng,oa
                                           ld, or from any eauae
                                           t andor mntmnas of the
                                           or aore good wltneaaa5.w




                                                    Tour8 very truly
                                             ATT-          GJNZRAL OF TEXAS




ATTORNEY GXNWAL OE'TBXAS